THIS cause comes before us under chapter 147, page 480, Laws 1941, and particularly section 1 thereof.
Certain electors, here referred to as proponents and represented by Mr. Evans, submitted to the secretary of state a proposed initiative amendment to Article XXIV of the state Constitution. The secretary referred it to respondents to formulate a title, ballot title and submission clause. This they did and re-delivered it to proponents. Thereafter petitioner moved for and was granted a rehearing. Not satisfied with the result thereof, petitioner filed with the clerk of this court certified copies of petition, titles, submission clause, and motion for a rehearing; and November 27, 1947 the whole was docketed as a cause herein pending, all as provided by said section 1.
Unusual expedition being essential, counsel waived printed briefs and by agreement the matter was set for oral argument before the court en banc at 10:00 a.m. December 2, 1947 and was so argued and submitted. Thereafter, and on the same day, counsel lodged with this court a stipulation and agreement that if there be added to the third clause of the ballot title of the submission clause five words, i.e., "From the General Revenue Fund" the title would then be satisfactory to all and other objections would be waived. As so amended the initiative title reads (added words italicized): "An Act Amending Article XXIV of the constitution of the State of Colorado; guaranteeing the payment of a minimum Old Age Pension of fifty dollars ($50.00) per month to qualified persons; relating to qualifications of recipients; creating an Old Age Pension Fund and providing for the *Page 365 
allocation of moneys to said fund from the General RevenueFund; and providing for the continuation of excise taxes on retail sales, on use and consumption of commodities, and on liquor, and certain license fees, for credit to the General Revenue Fund, except certain excise taxes on motor fuel."
It is now ordered by the court that said stipulation be filed and, conforming therewith, the court finds that respondents were in error in not including in said title as fixed by them the words so agreed upon and above italicized, or words of the same import.
It is therefore ordered that said title as so amended be, and the same hereby is, approved.